March 28, 2008


Mr. David P. Hansen
Schwartz & Eichelbaum
4201 W. Parmer Lane, Suite A-100
Austin, TX 78727
Ms. Savannah Robinson
Law Office of Savannah Robinson
1822 Main Street
Danbury, TX 77534

RE:   Case Numbers:  05-0734, 05-0762 & 05-0763
      Court of Appeals Number:  13-04-00668-CV, 13-05-00021-CV &  13-05-
00060-CV
      Trial Court Number:  CL-04-1545-E & CL-04-1544-D

Style:      MISSION CONSOLIDATED INDEPENDENT SCHOOL DISTRICT
      v.
      GLORIA GARCIA
      - consolidated with -
      MISSION CONSOLIDATED INDEPENDENT SCHOOL DISTRICT
      v.
      MELINDA SOTUYO
      - consolidated with -
      MISSION CONSOLIDATED INDEPENDENT SCHOOL DISTRICT
      v.
      DEBORAH MEDINA

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. J. D.       |
|   |Salinas III     |
|   |Ms. Cathy       |
|   |Wilborn         |
|   |Mr. Clay T.     |
|   |Grover          |